Name: Council Regulation (EEC) No 485/85 of 26 February 1985 concerning the application of Decision No 2/85 of the ACP-EEC Council of Ministers on transitional measures valid from 1 March 1985 @Decision No 2/85 of the ACP-EEC Council of Ministers of 22 February 1985 on transitional measures valid from 1 March 1985
 Type: Regulation
 Subject Matter: economic geography;  executive power and public service;  international affairs;  international trade
 Date Published: nan

 No L 61 / 11 . 3 . 85 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 485 / 85 of 26 February 1985 concerning the application of Decision No 2 / 85 of the ACP-EEC Council of Ministers on transitional measures valid from 1 March 1985 measures valid from 1 March 1985 until the third ACP-EEC Convention enters into force ; Whereas the measures required to implement that Decision should be taken , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Whereas the second ACP-EEC Convention , signed at Lome on 31 October 1979 , expires on 28 February 1985 ; Whereas the third ACP-EEC Convention , signed at Lome on 8 December 1984 , cannot enter into force on that date ; Whereas the Committee of Ambassadors established by the second ACP-EEC Convention has adopted , under the powers delegated to it by Decision No 7 / 84 of the ACP-EEC Council of Ministers and pursuant to Article 188 ( 3 ) of the said Convention , the transitional Article 1 Decision No 2 / 85 of the ACP-EEC Council of Ministers , annexed to this Regulation , shall apply in the Community with effect from 1 March 1985 until the entry into force of the third ACP-EEC Convention and no later than 28 February 1986 , without prejudice to more favourable autonomous provisions to be adopted by the Community in respect of imports of ACP products . Article 2 This Regulation shall enter into force on 1 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1985 . For the Council The President F. PANDOLFI H OJ No C 42 , 14 . 2 . 1985 , p. 4 . ( 2 ) Opinion delivered on 15 February 1985 (not yet published in the Official Journal ).